DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1, 2, 5, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the driver" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the driver" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlich et al (US 2007/0209901) in view of Park et al (US 2015/0027820) and further in view of Kawahara et al (US 2007/0114843).
As per claim 1, Ehrlich et al discloses an electric device (Abstract) for a vehicle, configured to generate a force at a wheel of the vehicle by making a friction member pressed against a rotation member that rotates integrally with the wheel, via a piston (16) driven by an electric motor (14), the electric device comprising: 
a controller (32) that controls the electric motor;
a returning mechanism ([0034]) that applies a returning force to the piston in a direction away from the rotation member, wherein the controller is configured to, supply electricity to drive the electric motor until the rotation angle of the electric motor reaches a determination start angle, then stop the supply of electricity to the electric motor (76, 78, 82, 86; [0030]), then execute determination whether the returning mechanism 
Ehrlich et al discloses an increment counter that determines the rotary position and speed of the electric motor ([0030]), but does not mention the rotation angle as claimed.
Park et al discloses an electric braking device (Title) for a vehicle, configured to generate a braking force at a wheel of the vehicle by making a friction member pressed against a rotation member that rotates integrally with the wheel, via a piston (80) driven by an electric motor (30), comprising a rotation angle sensor (40; [0025]) that measures a rotation angle of the electric motor.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor assembly of Ehrlich et al by using it in a brake device as taught by Park et al in order to provide braking.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the increment counter of Ehrlich et al by using a rotation angle sensor as taught by Park et al in order to more accurately measure the status of the motor.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the start and end positions of the motor based on their start and end angles in order to maintain proper operation of the brake.  Ehrlich et al and Park et al do not disclose wherein the controller stops supply of electricity to the electric motor after the rotation angle of the electric motor reaches a determination start angle.
Kawahara et al discloses an electric braking device (Title), wherein the controller is configured to, when there is no braking request by the driver ([0095], [0096]), stop the .
7.	Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al (US 2007/0114843) in view of Ehrlich et al (US 2007/0209901).
As per claim 2, Kawahara et al discloses an electric braking device (Title) for a vehicle, configured to generate a braking force at a wheel of the vehicle by making a friction member pressed against a rotation member that rotates integrally with the wheel, via a piston (21a) driven by an electric motor (20), the electric braking device comprising: 
a controller (3) that controls the electric motor;
	a pressing force sensor (19; [0095]) that measures a pressing force of the piston against the friction member; and 
a returning mechanism (27) that applies a returning force to the piston in a direction away from the rotation member, wherein the controller is configured to, when there is no braking request by the driver ([0095], [0096]), then stop the supply of electricity to the electric motor (t2, Fig. 5A; [0102]).  Although Kawahara et al checks for abnormalities, they do not specifically address returning mechanism abnormalities or driving the motor back.
Ehrlich et al discloses a brake system to supply electricity to drive the electric motor until the pressing force on the friction member reaches a determination start 
As per claim 6, Kawahara et al and Ehrlich et al disclose the electric braking device for a vehicle according to Claim 2.  Kawahara et al further discloses wherein the determination start force is a value in which the pressing force is larger than zero (C1, C2, t2, Fig. 5C).
Allowable Subject Matter
8.	Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1, the applicant argues that:


The applicant is correct and so a new rejection has been made.
The applicant argues that: 
“Furthermore, in Ehrlich, there is no requirement that the rotation angle reaches a determination start angle before the electric motor supply of electricity is stopped and a determination made. Instead, in Ehrlich, the open position (which the Official Action evidently construes as the recited determination start angle) is not reached before the determinations at issue (steps 80 and 84) are made, and furthermore, the determinations at issue are made while the electric motor is running. Furthermore, Park is merely relied upon to teach the use of a rotation angle sensor in place of an increment counter, but this does not cure these deficiencies on Ehrlich. Additionally, Kawahara is relied upon to teach stopping a supply of electricity after stopping an electric motor. However, again, this does not cure the above-noted deficiencies in Ehrlich” (Page 7).

Ehrlich et al discloses “supply electricity to drive the electric motor until the rotation time of the electric motor reaches a determination start time, then stop the supply of electricity to the electric motor (76, 78, 82, 86)”.  Ehrlich et al operates the motor based on time rather than rotation angle.  Park et al discloses a rotation angle sensor (40; [0025]) for a brake motor (30).  The proposed modification is to control the motor based on rotational angle rather than elapsed time.  The combination of Ehrlich et al and Park et al disclose the limitations “supply electricity to drive the electric motor until the rotation angle of the electric motor reaches a determination start angle, then stop the supply of electricity to the electric motor”.  In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Regarding the rejection of claim 2, the applicant argues that:
“In this rejection, the Official Action states that paragraphs [0095] and [0096] of Kawahara disclose "when there is no braking request by the driver''. However, those paragraphs simply state that the when the parking brake is confirmed to be normal, the braking force of the front 

The inventive “no braking request by the driver” refers to the service brakes, not the parking brakes, as argued (See Applicant’s arguments Page 5; Published Application [0123]).  Kawahara et al discloses a state in which the service brakes are released (S35).
Regarding newly presented claims 5 and 6, the applicant argues that:
“For example, new Claim 5 recited that, at the determination start angle, a pressing force of the piston against the friction member is zero, and new Claim 6 recites that the determination start force is a value in which the pressing force is larger than zero” (Page 8).

Claim 5 is not rejected under prior art.  Kawahara et al discloses the claim 6 limitation “wherein the determination start force is a value in which the pressing force is larger than zero” (C1, C2, t2, Fig. 5C).
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                     

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657